                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION

                                  DOCKET NO. 5:14cr72-RLV

UNITED STATES OF AMERICA                             )
                                                     )           FINAL ORDER
       v.                                            )   AND JUDGMENT CONFIRMING
                                                     )           FORFEITURE
(1) MARIA ABERNETHY                                  )
(2) DAVID MALDONANDO                                 )



       THIS MATTER is before the Court on the United States Motion for Final Order and

Judgment Confirming Forfeiture. The United States requests, pursuant to Fed. R. Crim. P.

32.2(c)(2), that this Court enter a Final Order and Judgment confirming forfeiture of the following

real property (hereafter, “the Property”) identified in the Consent Order and Judgment of Forfeiture

(Doc. 250) in this case:

       Real property at Lot No. 4 of the W.S. Long property, more particularly described in
       Deed Book 1596, Page 61 in the Edgecombe County Register of Deeds.

       Real property at Lots 5 and 6 in the Fieldstone Subdivision, more particularly
       described in Deed Book 575, Page 390 in the Caswell County Register of Deeds.

       Real property at Lot No. 4 of the Longview Subdivision, more particularly described
       in Deed Book 10739, Page 303 in the Cabarrus County Register of Deeds.


For good cause shown and for the reasons set forth herein, this Court will GRANT the Motion. In

support of granting the Motion, this Court FINDS AS FOLLOWS:

       I.      Background

       On August 25, 2015, this Court entered the Consent Order for the Property based upon the

Defendant’s plea of guilty to charges related to a drug trafficking conspiracy. Defendant

Maldonado had likewise pleaded guilty to such charges. Both were duly found guilty and
sentenced herein.

       The record reflects that, from December 24, 2015 through January 22, 2016, the United

States published (Doc. 308), via www.forfeiture.gov, notice of this forfeiture and of the intent of

the Government to dispose of the Property according to law, and further notice to all third parties

of their rights to petition the Court within sixty days from December 24, 2015, for a hearing to

adjudicate the validity of any alleged legal interest in the Property.

       As to direct notice, the United States sent direct notice of the Consent Order and Judgment

of Forfeiture, via the United States Postal Service (USPS) Certified Mail, Return Receipt

Requested, to William and Carolyn Mead c/o attorneys David H. Black and Howard S. Irvin (Doc.

318), all parties that reasonably appeared to be potential claimants. Said notice was in fact

delivered on January 28, 2016, as evidenced by USPS tracking documentation on the record (Doc.

318-1) in this case. Neither of these parties filed a petition.

       II.     Legal Analysis

       Pursuant to Rule 32.2(c)(2), “[w]hen the ancillary proceeding ends, the court must enter a

final order of forfeiture by amending the preliminary order as necessary to account for any third-

party rights.” No individuals or entities have filed petitions and the time for doing so has expired.

Therefore, issuance of the request Final Order is appropriate to give the Government clear title to

the Property for disposition in accordance with law.

       III.    Decretal

       It is, therefore, ORDERED:

       In accordance with Rule 32.2(c)(2), the Consent Order and Judgment of Forfeiture is

confirmed as final. All right, title, and interest in the following property, whether real, personal,

or mixed, has therefore been forfeited to the United States for disposition according to law
pursuant to Fed. R. Crim. P. 32.2, 18 U.S.C. § 982, and/or 28 U.S.C. § 2461(c), and the United

States shall have clear title to the property and may warrant good title as set forth in 21 U.S.C. §

853(n)(7):

       Real property at Lot No. 4 of the W.S. Long property, more particularly described in
       Deed Book 1596, Page 61 in the Edgecombe County Register of Deeds.

       Real property at Lots 5 and 6 in the Fieldstone Subdivision, more particularly
       described in Deed Book 575, Page 390 in the Caswell County Register of Deeds.

       Real property at Lot No. 4 of the Longview Subdivision, more particularly described
       in Deed Book 10739, Page 303 in the Cabarrus County Register of Deeds.

                                       Signed: January 10, 2019
